DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “developing” first and second expressions.  This limitation is unclear as it appears to refer to actions beyond the scope of operating an electrical submersible pump. In other words, “developing” an equation on its face refers to derivation or the like of the expression, rather than its implementation in a particular method. Furthermore, it is unclear what action or method step is required in order to satisfy such a development limitation, and whether the pump would be capable of performing it.
Regarding claims 3, there is insufficient antecedent basis for “the expression representing the change in static head”, as this limitation was deleted from claim 1.
Regarding claim 4, there is insufficient antecedent basis for “the expression representing pressure losses due to friction”, as this limitation was deleted from claim 1.
Regarding claim 9, there is insufficient antecedent basis for “the tubular member” in line 6.
Regarding claim 11, the limitation of “a density of the fluid” was previously recited in claim 9.  This will be interpreted as the same density.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0286134 to Regalado et al. (Regalado) in view of US PGPub 2011/0040485 to Ong (Ong hereinafter).
Regarding claim 1, Regalado teaches a method of operating an electrical submersible pump (18), comprising directing fluid through an axial bore in a tubular member (12).  Regalado also teaches that the pump is controlled by feedback from a flowmeter (44, paragraph 50). Regalado does not teach the limitations of the claimed method of estimating a flowrate and water and oil amounts.  Ong teaches another flow meter generally, and particularly teaches obtaining a pressure of the fluid at a first location (45), a second location (40), and a third location (42) within a restriction (see Fig. 2).  Ong teaches developing a first expression representing dynamic (i.e. frictional) and static (i.e. potential energy) losses of the fluid (paragraph 26) and a second expression (Equation 3.0) that represents the flowrate of the fluid based on conservation of mass and/or energy (i.e. Bernoulli’s Law, implicit in paragraph 31) of the 
Regarding claim 2, as illustrated in Fig. 2, Ong teaches a venturi meter.
Regarding claim 3, Ong teaches the determination of static head via vertical distance (paragraph 26), which is functionally identical to the claimed relation, which is simply a particular solution of the well understood principle of gravitational potential (e.g. mass x distance raised x gravitational acceleration).  Therefore, one of ordinary skill in the art would have understood equation 1 to include the claimed relation, at the least implicitly, or in the alternative to apply that relation to determine static pressure loss as the application of generally understood principles of the art.
Regarding claim 5, Ong teaches the determination of flow rate, and particularly teaches the use of a venturi meter (paragraph 31) which utilizes Bernoulli’s law to obtain flow rate from pressure drop (also discussed in paragraph 31).  As the applicant’s claimed relation is simply a restatement of Bernoulli’s law as applied to an orifice, it would have been obvious that Ong utilizes the same relation as claimed.
Regarding claim 6, Ong teaches that the fluid may comprise water and oil (paragraph 4) and that water cut may be determined by density (paragraph 7) by an equation (4.1) which differs from the claimed expression only algebraically.  In essence, the expression claimed is implicitly present in Ong’s Equation 4.1 inasmuch as both are based off the same linear interpolation of the measured overall density relative to empirical densities of the isolated fluid components.
Regarding claim 7, Regalado teaches that the flowmeter (44) is fluidically adjacent the pump (18, that is with no intervening fluidic elements).
Regarding claims 9 and 11, Regalado teaches a method of operating an electrical submersible pump (18), comprising directing fluid through an axial bore in a tubular member (12).  Regalado also 
Regarding claim 10, Ong teaches that the restriction is the throat of a venturi meter (Fig. 2).
Regarding claim 12, Regalado teaches that the pump is controlled by feedback from a flowmeter (44, paragraph 50).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regalado in view of Ong as applied to claim 1 above, and further in view of the Darcy-Weisbach equation (https://en.wikipedia.org/w/index.php?title=Darcy%E2%80%93Weisbach_equation&oldid=519680633, copy provided herewith, retrieved 10 March 2021).
Regarding claim 4, as noted above, Ong teaches providing an expression based on dynamic, or friction, losses.  The Darcy-Weisbach equation, expressed as a function of flow rate (i.e. in terms of Q) in the provided reference is the same as the claimed relation, once solved for pressure loss (as is shown earlier in the reference, S is equal to head loss per unit length, which is then solved for head loss in the instant case).  In other words, the claimed relation is identical in function to the well-known Darcy-Weisbach equation which allows calculation of pressure drop in a tubular member.  Therefore, it would .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regalado in view of Ong as applied to claim 1 above, and further in view of US Patent 4,198,860 to King (King).
Regarding claim 8, the limitations of claim 1 from which claim 8 depends are taught by Regalado and Ong as discussed above, but not the limitation of a venturi meter with a length in the claimed range.  King teaches another flow meter generally, and particularly teaches that a length of the venturi is adjustable in a range of “at least three times the inside diameter of the throat” (col. 1, ln. 60-62) such that “by increasing the length of the throat of the venturi, the particulate matter will accelerate to higher velocities to produce a significant pressure drop related to the flow rate or concentration of particulate material” (col. 2, ln. 11-15).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the length of the throat of the venturi of Ong in order to more accurately measure the particulate concentration in the fluid passing therethrough.
Response to Arguments
Applicant’s arguments, see page 7, filed 3 December 2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(a)(1) and 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ong, as set forth above.
The examiner also notes that the arguments regarding the 35 U.S.C. 112(a) rejections are also persuasive.  The disclosure is sufficient, in light of the attached teachings regarding the Darcy-Weisbach equation and associated knowledge in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10 March 2021